Citation Nr: 1110276	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-41 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for high blood pressure, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for androgen insufficiency, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, to include as secondary to diabetes mellitus.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 to February 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2009 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran also requested a video-conference hearing in connection with the current claims.  The hearing was scheduled and subsequently held in October 2010.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  Following the hearing, the Veteran submitted additional evidence in support of his claims with a waiver of RO jurisdiction. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his claimed disabilities are related to service and/or due to exposure to Agent Orange.  In the alternative, the Veteran contends that his claimed disabilities are secondary to type II diabetes mellitus.  Service personnel records (SPRs) showed that the Veteran worked as an aviation boatswain mate aboard the U.S.S. Constellation (CVA-64).  This vessel was in the official waters of the Republic of Vietnam on the following dates: June 6 to July 13, 1964; August 4 to September 21, 1964; and October 29 to November 23, 1964.  In this regard, the Veteran testified that he worked on and refueled aircraft contaminated with Agent Orange.  He also "might've mixed some stuff for the planes . . . [a]nd it could've been Agent Orange or it could've been something else napalm or whatever, but I don't recall."  See transcript, p. 7.  

In addition, the Veteran alleged that he consumed or bathed in water contaminated with Agent Orange and/or was exposed to Agent Orange while stationed in Subic Bay, Philippines.  See also, Internet articles submitted by the Veteran (alleging contamination of the harbors in Da Nang, Republic of Vietnam and Subic Bay, Philippines by Agent Orange).  To date, the Veteran does not allege, nor does the record reflect, service on the ground in Vietnam such that exposure to Agent Orange may be presumed.  However, command histories and deck logs for the U.S.S. Constellation showed that it was in Hong Kong, the South China Sea, Subic Bay, Philippines, and ultimately, the Gulf of Tonkin, Republic of Vietnam.  

Preliminarily, the Board notes that efforts to obtain the Veteran's complete SPRs have thus far been unsuccessful.  On remand, the AMC should again contact the appropriate service department and/or Federal agency and obtain all service personnel records (SPRs) pertaining to his Naval service.  All efforts to obtain these records should be fully documented.
 
Specific development is required pursuant to VA's M21-1MR, in situations where a veteran alleges exposure to herbicides in places other than Vietnam.  See M21-1MR, IV.ii.2.C.10.o.  This would involve sending a request for information to the Joint Services Records Research Center (JSRRC).  In particular, the RO/AMC should provide the JSRRC with the Veteran's military unit, location, dates at the location, military occupation, and other relevant facts as shown by the Veteran's actual personnel records.  The cited M21-1MR provision provides this guidance for claims involving herbicide exposure in locations other than the Republic of Vietnam.  It appears that the proper development was not completed as directed by the M21-1MR.  Accordingly, a remand is required for additional development consistent with the provisions of the M21-1MR in light of the Veteran's claimed exposure to Agent Orange in Subic Bay, Philippines.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded VA examinations in connection with his claimed disabilities.  Therefore, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed disabilities and their relationship to service, if any.  

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA medical records pertaining to the Veteran that are dated from August 27, 2009, should be obtained.  Additionally, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his claimed disabilities since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

The Veteran should be asked to provide as specific information as possible about his alleged exposure to Agent Orange.  He should identify all locations where he asserts he was exposed to Agent Orange and the specific dates of exposure.  

2.  After Step One is completed, contact all appropriate service departments, and/or Federal agencies to obtain a copy of any and all service personnel records from his Naval service from February 1962 to February 1965.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from August 27, 2009, and any other VA records identified by the Veteran in response to Step One which are not already of record.

4.  Upon receipt of the above information, a request should be prepared to the JSRRC to determine whether there is any evidence of storage or usage of herbicides aboard the U.S.S. Constellation; Treasure Island (on the dates the Veteran specifies in his response); the NAS Alameda (on the dates the Veteran specifies in his response); in Subic Bay, Philippines; the Gulf of Tonkin; and any other identified location, as the Veteran alleges.  

5.  After the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of his claimed disabilities.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  In particular, the examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed type II diabetes mellitus, high blood pressure, erectile dysfunction, androgen insufficiency, and peripheral neuropathy are related to his period of active service, to include but not limited to exposure to JP-5 fuel and exposure to planes that returned to the USS Constellation following missions over Vietnam.  The examiner must provide a complete rationale for any stated opinion.

In the alternative, the examiner is asked to express an opinion as to whether the Veteran's high blood pressure, if any; erectile dysfunction; androgen insufficiency; and peripheral neuropathy are proximately due to, the result of, or caused by the Veteran's type II diabetes mellitus.  If not, the examiner is then asked to express an opinion as to whether the conditions are aggravated by (i.e., permanently worsened) his type II diabetes mellitus.  

6.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


